Citation Nr: 1044243	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for avulsion 
fracture of the second toe of the right foot.  

2.  Entitlement to a higher initial rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating in excess of 10 percent 
for lichen planus of the genitals, back, and bilateral legs.

4.  Entitlement to an increased rating in excess of 10 percent 
for right foot frostbite.   

5.  Entitlement to an increased rating in excess of 10 percent 
for left foot frostbite.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as the Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Due to the Veteran's place of residence, the RO in 
Roanoke, Virginia, performed all subsequent development.  

In July 2010, the Veteran testified at a hearing before the 
Board, seated at the Roanoke RO.  A transcript is available.


FINDINGS OF FACT

1.  At the July 2010 Board personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative stated that the Veteran wished to withdraw his 
appeal requesting an increased (compensable) rating for avulsion 
fracture, second toe, right foot.  

2.  For the entire initial rating period under appeal, the 
Veteran's PTSD has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, and chronic 
sleep impairment.  

3.  For the entire initial rating period under appeal, the 
Veteran's PTSD has not been manifested by reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking. 

4.  The Veteran's lichen planus of the genitals, back, and 
bilateral legs only affects between five to 20 percent of his 
body.

5.  The Veteran's lichen planus of the genitals, back, and 
bilateral legs does not
 affect 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas; and systemic therapy or intensive light therapy 
has not been required for this disability.

6.  For the entire rating period under appeal, the Veteran's 
frostbite of the right foot has been manifested by numbness, cold 
sensitivity and color changes.

7.  For the entire rating period under appeal, the Veteran's 
frostbite of the right foot has not been manifested by tissue 
loss, nail abnormalities, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  

8.  For the entire rating period under appeal, the Veteran's 
frostbite of the left foot has been manifested by numbness, cold 
sensitivity and color changes.

9.  For the entire rating period under appeal, the Veteran's 
frostbite of the left foot has not been manifested by tissue 
loss, nail abnormalities, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the claim for an increased (compensable) 
rating for avulsion fracture of the second toe of the right foot.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 
C.F.R. § 20.204 (2010).

2.  For the entire initial rating period under appeal, the 
criteria for a 30 percent initial rating, but no greater than 30 
percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 
(2010).

3.  For the entire rating period under appeal, the criteria for 
an increased rating, greater than 10 percent, for lichen simplex 
chronicus have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 4.1- 4.14, 4.27, 4.118, Diagnostic Codes 7899-7822 (2010).

4.  For the entire rating period under appeal, the criteria for 
an increased rating, of 20 percent, but no greater than 20 
percent, for frostbite of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 
(2010).

5.  For the entire rating period under appeal, the criteria for 
an increased rating of 20 percent, but no greater than 20 
percent, for frostbite of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for an Increased (Compensable) Rating for 
Avulsion Fracture, Second Toe, Right Foot

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal that fails to allege a specific error of fact 
or law in the determination being appealed.  A Substantive Appeal 
may be withdrawn at any time before the Board promulgates a 
decision.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2010).  At 
the July 2010 Board personal hearing, prior to the promulgation 
of a decision in the appeal, the Veteran's representative stated 
that the Veteran wished to withdraw his appeal requesting an 
increased (compensable) rating for avulsion fracture of the 
second toe of the right foot.  

As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

Regarding the remaining issues, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  As the Veteran has chosen to withdraw his appeal for an 
increased (compensable) rating for avulsion fracture, second toe, 
right foot, the Board need not discuss the impact of the VCAA on 
that particular claim.  

Regarding the remaining claims, VA has a duty to notify the 
appellant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran 
about the information and evidence necessary to substantiate the 
claim; (2) inform the veteran about the information and evidence 
that VA will seek to provide; and (3) inform the veteran about 
the information and evidence the veteran is expected to provide.  
VCAA notice should be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide a veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform a veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An August 2008 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide; the rating and effective date 
information required by Dingess/Hartmann; and the rating 
information required by Vazquez.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's treatment records 
to assist the Veteran with his claims.  VA provided the Veteran 
with January 2008 VA foot and skin examinations to determine the 
extent of his disabilities.  As the examination reports were 
written after interviews with the Veteran and contained specific 
physical findings indicating the extent of the Veteran's claimed 
disabilities, there is no duty to provide an additional 
examination or medical opinion for this claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran was not provided with a VA 
psychiatric examination.  However, as the record includes many VA 
mental health treatment records, including a January 2008 VA 
record specifically diagnosing the Veteran with PTSD, the Board 
finds that sufficient evidence is of record indicating the extent 
of the Veteran's PTSD to allow for adjudication.  

Regarding the July 2010 Board personal hearing, in Bryant v. 
Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the 
Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.   Here, during the July Board personal 2010 hearing, 
the Acting VLJ specifically noted the issues on appeal.  Then, 
having heard the Veteran's evidence, the Acting VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claims.  The Acting VLJ specifically 
advised the Veteran of the need to provide evidence indicating 
the current nature of the Veteran's disabilities.  Therefore, the 
Acting VLJ substantially complied with the requirements of 
Bryant.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claim.  The Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims.  As such, 
the Board finds that, consistent with Bryant, the Acting VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155).  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

Regarding the Veteran's claim for an increased initial rating for 
PTSD, where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Regarding the Veteran's claims for increased ratings for lichen 
planus and frostbite of the bilateral feet, while the Veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a claimant 
might experience multiple distinct degrees of disability that 
would result in different levels of compensation from the time 
the increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending.  Hart, 21 Vet. App. at 505.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for PTSD

PTSD is evaluated under the general rating formula for mental 
disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a 10 percent evaluation is warranted where the 
evidence shows occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted where the evidence shows 
occupational and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

Importantly, the Board notes that symptoms noted in the rating 
schedule are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  In other words, symptoms comparable to those listed in 
the General Rating Formula could be considered in evaluating the 
Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, e.g., 
Richard, 9 Vet. App. at 267; Carpenter, 
8 Vet. App. at 240.  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. 
§ 4.126(a).

After a review of the evidence, the Board finds that the criteria 
for an initial 30 percent rating for the Veteran's service-
connected PTSD are met for the entire initial rating period of 
appeal.  In a January 2008 VA treatment record, the Veteran 
described reported difficulties with committing to any long-term 
relationship.  The Veteran attributed this problem to experiences 
during service in which he thought that he had let down his 
superiors.  He stated that, when he starts a long term 
relationship, he becomes apprehensive about things going wrong, 
thereby triggering his fears of abandonment.  He reported lack of 
sleep.  He noted that he would often wake up at night, thinking 
about the in-service incident that caused his service-connected 
frostbite disability.  He denied disassociative flashbacks, but 
reported frequent intrusive recollections during the daytime.  He 
stated that he had difficulty socializing with other people and 
stated that he had difficulty with trusting others.  He stated 
that he had depression, feelings of sadness, and generalized 
nihilistic thoughts about life.  

Moreover, at the July 2010 Board personal hearing, the Veteran 
stated, although he is self-employed, he was fired from his 
previous job because he was always tired due to PTSD-related 
nightmares.  He stated that he currently experienced nightmares 
five times per week.  (Hearing Transcript, pages 5-6). 

The Board finds that the Veteran's current symptomatology more 
nearly approximates that required for a 30 percent rating for 
PTSD for the entire initial rating period.  Specifically, the 
evidence indicates that the Veteran's PTSD is manifested by 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment, which are the requirements for a 30 percent rating.  
Therefore, the Board finds that a 30 percent rating is warranted.  
C.F.R. § 4.130.

The Board finds that the evidence does not more nearly 
approximate the criteria for the next higher 50 percent rating 
for any of the initial rating period.  In the January 2008 VA 
treatment record, the examiner noted that the Veteran became a 
"little agitated" and his affect became "very angry" 
intermittently when discussing his experiences during service.  
The Board notes that this could be perceived as a mood 
disturbance.  

In the January 2008 VA treatment record, the Veteran reported 
difficulty in maintaining long-term romantic relationships due to 
fears of eventual abandonment.  The Veteran also reported 
difficulty socializing with others due to "trust" issues.  At 
the July 2010 Board person hearing, the Veteran described 
difficulties dealing with other individuals due to irritation and 
anger issues.  (Hearing Transcript, page 8).  Although the Board 
acknowledges that the Veteran has some difficulty in maintaining 
relationships, the Board notes that the Veteran also testified as 
to having friends despite his difficulties.  (Hearing Transcript, 
pages 7-8).  Moreover, at both the January 2008 VA treatment 
session and the July 2010 Board personal hearing, the Veteran 
stated that he attempted to be a good father for his children.  
(Hearing Transcript, page 10).  

The evidence of record contains no indication that the Veteran 
experiences panic attacks, flattened affect, difficulty in 
understanding complex commands, or impaired abstract thinking.  
During treatment and testimony, the Veteran also did not display 
anything that could be described as circumstantial, 
circumlocutory, or stereotyped speech.  During the January 2010 
Board personal hearing, the Veteran specifically denied any 
difficulties with memory or impaired judgment.  (Hearing 
Transcript, pages 8-9).  As the Veteran's symptomatology more 
nearly approximates that of a 30 percent rating, the Board finds 
that the preponderance of the evidence weighs against the 
assignment of the next higher 50 percent rating for the entire 
initial rating period.

The Board also notes that, at the July 2010 Board personal 
hearing, the Veteran's representative contended that the 
Veteran's PTSD disorder should be assigned a 70 percent rating 
under Diagnostic Code 9411.  (Hearing Transcript, page 3).  
However, the Board notes that the Veteran's PTSD is not 
manifested by most the symptomatology for a 70 percent rating.  
The Board notes that, at the July 2010 Board personal hearing, 
the Veteran reported experiencing difficulty dealing with others 
due to difficulties with anger.  (Hearing Transcript, pages 7-9).  
However, the record contains no indicating that the Veteran has 
committed violent acts as a result of unprovoked irritability.  
Also, the record of evidence contains no indication of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  Therefore, as the Veteran's 
symptomatology more nearly approximates that of a 30 percent 
rating, the Board finds that the preponderance of the evidence 
weighs against the assignment of a rating in excess of 30 
percent.  Id.

The Board notes that, in the January 2008 VA treatment record, 
the VA examiner assigned a GAF score of 55.  At the July 2010 
Board personal hearing, the Veteran's representative indicated 
that a VA examiner assigned a GAF score of 49 in April 2008.  The 
Board notes that such GAF scores are signs of moderate to severe 
disability.  However, the Veteran's noted symptomatology is the 
primary basis by which ratings are to be assigned.  See 38 C.F.R. 
§ 4.126(a).  The Veteran's actual psychiatric symptomatology 
manifested by his PTSD is encompassed by the 30 percent 
disability rating criteria.  The Board finds that the specific 
symptomatology reflected by the clinical findings is more 
probative and, therefore, outweighs the general characterization 
of disability as reflected by the assignment of GAF scores.   As 
the Veteran's symptomatology more nearly matches that of the 30 
percent rating for the entire increased initial rating period, 
the Board finds that a 30 percent, but not greater than 30 
percent rating, should be assigned.

Increased Rating for Lichen Planus

Disabilities may be rated by analogy to a closely related disease 
where the functions affected and the anatomical location and 
symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2010).  The Veteran's lichen planus 
disability is currently rated under Diagnostic Code 7899-7822, 
indicating that the Veteran's lichen simplex chronicus was 
analogous to the symptoms contemplated under Diagnostic Code 
7822.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7822, a non-compensable (zero percent) 
rating is warranted when less than five percent of the entire 
body or exposed areas affected, and no more than topical therapy 
required during the past 12-month period.  A 10 percent rating is 
warranted when at least five percent, but less than 20 percent of 
the entire body is affected, or at least five percent, but less 
than 20 percent of exposed areas is affected, or systemic therapy 
or intensive light therapy is required for a total of duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas is affected, or 
systemic therapy or intensive light therapy is required for a 
total duration of six weeks or more, but not constantly, during 
the past 12- month period.  Id.  

After a review of the evidence, the Board finds that the criteria 
for an increased rating greater than 10 percent for the Veteran's 
service-connected lichen planus have not been met for the entire 
increased rating period.  Specifically, during the January 2008 
VA medical examination report, the VA examiner stated that the 
Veteran's skin disability affected only between five and 20 
percent of the Veteran's total body area and did not affect any 
of his exposed skin.  In reviewing the Veteran's medications, the 
examiner noted that the Veteran was only prescribed a topical 
cream for use in treating the affected areas.  The examiner 
indicated that the cream was neither a corticosteroid or an 
immunosuppressive, and that the Veteran did not use the cream for 
a period greater than six weeks within a 12-month period.  At the 
July 2010 Board personal hearing, the Veteran specifically denied 
using any treatment for this disorder other than topical cream, 
to include peels, injections, and light therapy.  (Hearing 
Transcript, page 19).  As the Veteran's lichen planus disability 
does not affect over 20 percent of his body area and is not 
treated by any systemic therapy or intensive light therapy, as 
required for a next higher 30 percent rating, the Board finds 
that the preponderance of the evidence weighs against an 
increased rating greater than 10 percent for the Veteran's lichen 
planus disability for the entire increased rating period.  

Increased Rating for Bilateral Frostbite of the Feet

Under Diagnostic Code 7122, cold injury residuals are assigned a 
10 percent rating for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A maximum rating of 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104.  

After a review of the evidence, the Board finds that the criteria 
for respective 20 percent ratings for right and left foot 
frostbite disabilities are met for the entire rating period of 
appeal.  In the January 2008 VA medical examination report, the 
Veteran reported experiencing pain, numbness and cold sensitivity 
in his feet.  The Veteran also described discoloration of his 
feet constantly, with some red and white areas noted, and stated 
that he had occasional discoloration of his toes.  Considering 
the Veteran's credible report of his symptomatology, the Board 
finds that the Veteran's bilateral foot frostbite disability more 
nearly approximates the criteria for a 20 percent rating under 
Diagnostic Code 7122.  Id.  

In making this decision, the Board notes that the both the lay 
and treatment evidence of record dated prior to the January 2008 
VA examination report contains no mention of foot discoloration.  
Moreover, at both the January 2008 VA medical examination and 
July 2010 Board personal hearing, the Veteran did not note 
experiencing these symptoms prior to the January 2008 claim for 
an increased rating.  Therefore, the 20 percent rating will be 
effective January 9, 2008, the date of the Veteran's claim for an 
increased rating.  

However, the Board finds that the evidence of symptomatology for 
frostbite of either foot does not more nearly approximate the 
criteria for the next higher 30 percent rating for any period.  
In the January 2008 VA medical examination report, despite 
reporting feelings of numbness in his feet, the Veteran 
specifically denied any decreased or lost sensation.  Moreover, 
upon physical examination, the examiner noted normal vibration, 
light touch, and pain sensation in the feet, bilaterally.  Also, 
upon examination, the VA examiner noted normal skin thickness in 
both feet.  Moreover, a contemporaneous foot X-ray found no 
abnormalities.  The examiner also found no abnormalities of the 
Veteran's nails.   In the same report, the Veteran specifically 
denied any nail abnormalities.  At the July 2010 Board personal 
hearing, the Veteran did not indicate having any specific nail 
abnormality, stating that he always kept his nails clipped.  
(Hearing Transcript, page 14).  As the Veteran specifically 
denied experiencing excessive wetness of the feet at the July 
2010 Board personal hearing, the evidence also does not support a 
finding of hyperhidrosis.  (Hearing Transcript, page 16).  As the 
evidence does not contain findings indicating tissue loss, nail 
abnormalities, locally impaired sensation, hyperhidrosis, or X-
ray abnormalities due to frostbite, the Board finds that the 
preponderance of the evidence weighs against a rating in excess 
of 20 percent under Diagnostic Code 7122.  Id.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the respective 
service-connected PTSD, lichen planus, and frostbite disabilities 
is inadequate.  For example, the rating assigned under Diagnostic 
Code 9411 for PTSD is based on the average impairment of earning 
capacity resulting from a mental disorder.  The schedular rating 
criteria in this case contemplate symptomatology found within the 
record of evidence, specifically depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  The schedular 
rating criteria also contemplate additional symptomatology, such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.  See 38 C.F.R. § 4.130.  

The rating assigned under Diagnostic Codes 7899-7822 for lichen 
planus is based on the average impairment of earning capacity 
resulting from this skin disability.  The schedular rating 
criteria in this case contemplate symptomatology found within the 
record of evidence, specifically a skin disorder affecting 
between 5 to 20 percent of the body area.  The rating criteria 
also contemplate additional symptomatology, such as a skin 
disorder, requiring extensive therapy, affecting 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas.  See 38 
C.F.R. § 4.118.  

Finally, the rating assigned under Diagnostic Code 7122 for 
frostbite is based on the average impairment of earning capacity 
resulting from this disability.  The schedular rating criteria in 
this case contemplate symptomatology found within the record of 
evidence, specifically pain, numbness, sensitivity to cold, and 
skin discoloration.  The rating criteria also contemplate 
additional symptomatology, such as tissue loss, nail 
abnormalities, locally impaired sensation, hyperhidrosis, or X-
ray abnormalities due to frostbite.  See 38 C.F.R. § 4.104.  
Therefore, having reviewed the evidence and the rating assigned, 
the Board finds that the evidence does not show such an 
exceptional disability picture to render the schedular evaluation 
assigned for the Veteran's PTSD, lichens planus, and frostbite 
disabilities to be inadequate.

In short, the record does not indicate that the service-connected 
PTSD, lichens planus, and frostbite disabilities on appeal cause 
impairment over and above that which is contemplated in the 
respectively assigned schedular ratings.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to
 38 C.F.R. § 3.321(b)(1) (2010) is not warranted.


ORDER

The issue of an increased (compensable) rating for avulsion 
fracture, second toe, right foot is dismissed.  

A 30 percent rating, but no greater than 30 percent, for PTSD for 
the entire initial rating period is granted.

An increased rating in excess of 10 percent for lichen planus of 
the genitals, back, and bilateral legs is denied.

An increased rating of 20 percent, but no greater than 20 
percent, for frostbite of the right foot is granted for the 
entire increased rating period.

An increased rating of 20 percent, but no greater than 20 
percent, for frostbite of the left foot is granted for the entire 
increased rating period.



____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


